Citation Nr: 1022097	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected bilateral pes 
planus.  

2.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected bilateral pes 
planus.  

3.  Entitlement to service connection for a low back 
disorder, secondary to service-connected bilateral pes 
planus.  

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
April 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

The Veteran testified in October 2005 at a hearing conducted 
by a local RO hearing officer.  In June 2009, the Veteran 
also presented testimony at a hearing conducted by the use of 
video conferencing equipment at the Chicago RO before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
Transcripts of both hearings have been associated with the 
Veteran's claims folder.  

Although these claims stem from a March 2005 rating decision, 
the Board is aware that the Veteran submitted a claim in 
April 2001 for entitlement to service connection for right 
knee and low back disorders.  See VA Form 21-4138.  The RO 
denied the claims in May 2001.  The Veteran thereafter 
submitted a notice of disagreement (NOD) in August 2001, and 
the RO issued a statement of the case (SOC) in July 2002.  
The Veteran later submitted a VA Form 9 in October 2002.  The 
RO then informed the Veteran in a letter dated in October 
2002 that his substantive appeal, received by VA in October 
2002, was not timely received.  The Veteran was informed of 
his appellate rights as to the RO's determination.  
The Veteran's representative, in a November 2003 Memorandum, 
argued that the previously denied claims (for the Veteran's 
claimed right knee and back disorders) were improperly 
developed and that relevant laws had never been applied.  He 
contended that the Veteran, in his NOD, had argued that the 
claims should be considered on a secondary service connection 
basis to the Veteran's service-connected bilateral pes 
planus.  The Board notes that the SOC issued in July 2002 
neither considered the claims of service connection on a 
secondary basis nor informed the Veteran of 38 C.F.R. § 3.310 
(2009).  The Board also notes that after the Veteran's April 
2001 claim, and before the issuance of the May 2001 rating 
decision, the Veteran did not receive a notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

The Board also observes that, in a December 2003 deferred 
rating action, the RO noted that the Veteran had never been 
sent a VCAA letter.  Such letters were later mailed to the 
Veteran in March and December 2004.  

In a March 2005 rating decision, the RO found that service 
connection claims for a left knee disorder and for PTSD were 
denied, and that the previously denied service connection 
claims for a right knee disorder and for low back pain 
secondary to bilateral pes planus were confirmed and 
continued.  In an August 2007 SOC, the RO indicated that all 
of the claims which are presently the subject of this appeal 
were being considered on "de novo" review.

Given that the RO acknowledged its error in not senting the 
Veteran a VCAA letter before its initial adjudication of 
certain claims in May 2001, in essence realizing that a full 
and final adjudication of the pertinent claims had not been 
conducted, and given that the RO later sent initial VCAA 
letters prior to the adjudication of these claims in March 
2005, that the claims presently on appeal should be 
considered to be on appeal from the March 2005 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review 
concerning each of the issues on appeal.  

An August 1976 RO rating decision granted service connection 
for bilateral pes planus; a 10 percent rating was assigned.  
The RO increased the evaluation to 30 percent in September 
1996 and to 50 percent in July 2000.

The report of an April 1995 VA examination shows a diagnosis 
of bilateral pes planus.  No diagnosis pertinent to a back or 
leg disorder was made.  

A May 1995 letter from a VA rheumatologist shows that the 
Veteran had bilateral pes planus, early osteoarthritis of the 
knees, and lumbar spine degenerative disc disease.  

A January 2000 VA progress note reflects that the Veteran 
complained of right knee and lower back pain for the past 
week.  He added that his feet felt better after being fitted 
for new shoes.  The examiner commented that the Veteran's 
knee and back problems may be adjusting to his feet being in 
a more corrected position.  

A July 2001 VA addiction initial evaluation shows that the 
Veteran was seen for addiction to several drugs, including 
heroin, cocaine, and LSD.  Alcohol abuse was also noted.  The 
Veteran informed the examiner of his claimed in-service 
stressor, i.e., witnessing the hand of a fellow soldier being 
cut off.  PTSD was ruled out as a diagnosis.

An October 2001 VA general medicine outpatient record notes 
complaints of left knee pain.

In a January 2002 VA Form 21-4138, the Veteran claimed to 
have PTSD as a result of his witnessing a fellow soldier 
having his hand cut off in a mess hall accident.  He added 
that he helped to apply the bandage and treat him.  

The report of a September 2003 VA initial PTSD evaluation 
includes a diagnosis of PTSD.  The Veteran reported the event 
where he claims he witnessed the hand of a soldier cut off in 
a meat slicer.  

An October 2004 letter from a VA physician shows that he 
claimed to be treating the Veteran for PTSD and opiate 
dependence.  He noted that the Veteran had informed him he 
witnessed a fellow soldier have his hand cut off by a meat 
grinder.  This reportedly occurred in 1973.  

An October 2004 letter from a private podiatrist shows that 
he opined that the Veteran's abnormal foot structure 
aggravated his knees and back.

A January 2005 VA orthopedic examination report reflects 
diagnoses including bilateral flat feet, mild lumbosacral 
strain, and mild arthritis in the knees.  The examiner opined 
that both the back and knee disorders were less likely than 
not related to (due to or aggravated by) the Veteran's 
service-connected flat foot disorder.  

A February 2005 VA PTSD examination shows diagnoses of 
depressive disorder and opioid dependence.  The examiner 
commented that the criteria for PTSD was not met.  

In a June 2005 handwritten letter (on a VA Form 21-4138), a 
VA physician stated that a diagnosis of PTSD had been made in 
September 2003 and that the Veteran's traumatic event did 
occur during his active duty time.  The traumatic event was 
not named, and the doctor did not state how he knew that the 
event had occurred during the Veteran's active duty.  

An October 2005 VA addiction physician note includes 
diagnoses of PTSD and major depression.  

An August 2006 VA addiction history and physical outpatient 
report shows that diagnoses of opiate dependence, depressive 
disorder, and rule out PTSD were provided.  
The report of a VA mental disorders examination conducted in 
August 2006 includes a diagnosis of depressive disorder.  The 
diagnosed disorder was noted to be related to marital 
problems and not to the Veteran's service-connected pes 
planus.  

A September 2006 VA addiction physician note includes a 
diagnosis of PTSD.  

In April 2007, the Veteran indicated that he did not know the 
name of the soldier who he claims to have witnessed lose his 
hand in a mess hall accident.  He added that the solider 
later needed to be sent to the San Diego Naval Hospital for 
treatment.  Claiming that this occurred in 1972 or 1973 while 
he was stationed in Yuma, Arizona, he did comment that a 
sergeant, W.P. III, may be able to confirm that the claimed 
event actually occurred.  

A July 2007 VA Memorandum, entitled "Formal Finding on a 
lack of information required to verify stressful events 
described by the Veteran for service connection for Post 
Traumatic Stress Disorder" is of record.  The Memorandum 
determined that, since the Veteran was unable to name the 
soldier who was allegedly injured or to supply the soldier's 
unit, that the claimed stressful incident could not be 
verified.  The Memorandum added that for the event to be 
researched the Veteran needed to provide the name of the 
injured individual (first and last name), the date of the 
event (within 60 days), and the individual's unit.  While the 
Veteran did name another service member who may be able to 
corroborate that the cited injury in fact took place, the 
Veteran was responsible for getting a statement from this 
person.  Thus far, he has not.  

In October 2007 letter, a private physician stated that it 
was as likely as not that the Veteran's bilateral knee 
disorder "was caused by, or contributed to," [sic] his 
service-connected bilateral foot disorder.  This same 
physician provided a letter, dated in April 2008, 
characterizing the Veteran's knee disorders as being 
manifested by osteoarthritis and meniscal damage.  He 
included essentially the same opinion as was stated in 
October 2007.  

A June 2008 VA outpatient addendum note includes a diagnosis 
of lumbar spine degenerative joint and degenerative disc 
disease.  
In a VA Form 119, Report of Contact, dated in October 2008, a 
VA physician opined that it was less likely than not that the 
Veteran's service-connected bilateral pes planus caused his 
degenerative joint disease and meniscal damage of his knees.  
He added that no credible medical evidence existed to link 
pes planus with an increased tendency of degenerative joint 
disease of the knees.  

The Veteran was afforded a VA orthopedic examination in 
December 2008.  The Veteran complained of bilateral knee pain 
which began in 1994, blaming the pain on his service-
connected pes planus.  After the examination, the examiner 
supplied diagnoses of congenital bilateral pes planus and 
bilateral knee severe osteoarthritis.  The examiner opined 
that it was not at least as likely as not that the Veteran's 
bilateral osteoarthritis of the knees was caused by his 
bilateral pes planus.  He added that it was more likely that 
it was caused by his obesity and the severe weight pressing 
down on his knees.  

During his June 2009 hearing before the Board, the Veteran 
testified that he first experienced back pain in about 1994 
or 1995, and not while he was in the military.  See page 
three of hearing transcript (transcript).  He attributed his 
claimed back problems to his service-connected bilateral pes 
planus.  Id.  He also attributed his claimed bilateral knee 
problems to his pes planus, and added that a physician had 
informed him that his pes planus had "contributed" to his 
knee problems.  See page four of transcript.  Concerning his 
PTSD claim, the Veteran testified that his claimed stressor 
incident occurred in either 1972 or 1973 while he was serving 
on mess hall duty.  He claimed to have witnessed a fellow 
soldier get his hand cut off in a meat grinder.  He added 
that he applied a tourniquet to the wound, and later had to 
clean up the mess and meat grinder, in which remained parts 
of the injured soldier's fingers.  See page five of 
transcript.  The Veteran also testified that he could not 
remember the name of the injured soldier but did remember he 
was from Hickory, North Carolina.  See page nine of 
transcript.  The Veteran also stated that, while the injured 
soldier was not in his same unit, he served on the same base 
in Yuma, Arizona.  The Veteran commented that he served in a 
flight squadron (VMAT-103) and that the injured solider was 
assigned to the "H & SM-10" (base maintenance and supply 
squadron).  See page 10 of transcript.  The Veteran was 
unable to provide a three month window of time concerning 
when this claimed traumatic event occurred.  See page 11 of 
transcript.  

A June 2009 VA mental health progress note shows that the 
Veteran had been attending a VA PTSD clinic since September 
2003.  The Veteran was noted to present with a full range of 
PTSD-related symptoms.  While the Veteran was viewed by his 
treatment team as disabled, with minimal ability for 
sustained activity or functioning and with severely impaired 
resources for coping with stress, a diagnosis was not 
provided.  

A letter dated in June 2009 from a VA physician, shows that 
the physician commented that the Veteran's degenerative 
arthritis of the lumbar spine with radicular pain to the left 
leg and persistent low back pain was exacerbated as a 
consequence of his painful foot disturbance and the abnormal 
lumbar spine posture secondary to the foot disturbance.  He 
added that, in essence, there existed an inter-relationship 
between the Veteran's claimed lumbar spine disorder and his 
service-connected bilateral pes planus.  

A July 2009 VA podiatry clinic note shows that a podiatrist 
informed the Veteran that his knee problems "could be" 
secondary to his pes planus.  

Addressing first the Veteran's claims seeking service 
connection for right and left knee disorders, both secondary 
to his service-connected bilateral pes planus, the Board 
notes that applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be granted for the degree of aggravation to a non-
service-connected disorder, which is proximately due to, or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

In this case, VA and private medical reports provide 
conflicting etiological opinions.  As noted, a VA medical 
provider in January 2000 commented that the Veteran's knee 
problems "may be" attributable to his feet adjusting in a 
more corrected position.  A private podiatrist in October 
2004 opined that the Veteran's abnormal foot structure 
"aggravates" his knees.  Also, in the January 2005 VA 
orthopedic examination report, where the diagnoses included 
bilateral flat feet and mild arthritis in the knees, the 
examiner opined that the Veteran's knee disorders were less 
likely than not related (due to or aggravated by) his 
service-connected flat foot disorder.  Conversely, a private 
physician, in October 2007 and April 2008 opined that it was 
as likely as not that the Veteran's bilateral knee disorder 
was caused by his service-connected bilateral foot disorder.  
In addition, a VA podiatrist in July 2009 opined that the 
Veteran's knee problems "could be secondary" to his feet.  
Thus, as the medical opinions of record need to be 
reconciled, the medical question of whether the Veteran's 
right and/or left knee disorders are proximately due to or 
the result of his service-connected bilateral pes planus 
needs to be addressed.  A medical opinion is also needed as 
to the degree of aggravation, if any, to the Veteran's right 
and/or left knee which is proximately due to, or the result 
of, his service-connected bilateral pes planus disorder.  
Allen.  See also 38 C.F.R. § 3.159(c)(4) (2009).  

Regarding the claim for entitlement to service connection for 
a low back disorder, secondary to service-connected bilateral 
pes planus, as was the case with the Veteran's service 
connection claims for his right ands left knees, a medical 
examination is needed.  This is because conflicting evidence 
is of record as to a possible secondary relationship between 
his claimed low back disorder and his service-connected 
bilateral pes planus.  A VA progress note dated in January 
2000 includes a comment indicating that the Veteran's back 
problems, in essence, "may be" due to his feet adjusting to 
a more corrected position.  In October 2004  a private 
podiatrist opined that the Veteran's abnormal foot structure 
aggravated his back.  Conversely, in a January 2005 VA 
orthopedic examination report, the examiner opined that the 
Veteran's diagnosed lumbosacral strain was less likely than 
not related (due to or aggravated by) his service-connected 
flat foot disorder.  Also, in October 2008, a VA physician 
opined that it was less likely than not that the Veteran's 
service-connected bilateral pes planus caused his lumbar 
spine degenerative joint disease.  Finally, a VA physician in 
June 2009 commented that the Veteran's degenerative arthritis 
of the lumbar spine with radicular pain to the left leg and 
persistent low back pain was "exacerbated" as a consequence 
of his painful foot disturbance and the abnormal lumbar spine 
posture secondary to the foot disturbance.  He added that 
there existed an inter-relationship between the Veteran's 
claimed lumbar spine disorder and his service-connected 
bilateral pes planus.  

Thus, as the medical opinions of record need to be 
reconciled, the medical question of whether the Veteran's 
lumbar spine disorder, to include degenerative disease and 
radiculopathy, is proximately due to or the result of his 
service-connected bilateral pes planus needs to be examined.  
A medical opinion is also needed as to the degree of 
aggravation, if any, to any diagnosed lumbar spine disorder 
which is proximately due to, or the result of, his service-
connected bilateral pes planus disorder.  Allen.  See also 38 
C.F.R. § 3.159(c)(4) (2009).  

Concerning the Veteran's claim seeking entitlement to service 
connection for PTSD, the Board notes that the Veteran has 
been diagnosed with his claimed PTSD disorder during the 
appeal period.  The Board also observes, however, that other 
medical records during this same period of time note that a 
diagnosis of PTSD was not warranted.  On several occasions 
the Veteran has recounted his witnessing the hand of a fellow 
soldier being cut off.  Specifically, in January 2002, he 
informed VA that he saw the hand of another solider be cut 
off in a mess hall accident.  He added that he helped to 
apply the bandage and treat him.  In October 2004 he added 
that this accident occurred in 1973.  

Pertinent medical evidence includes a June 2005 letter from a 
VA physician whereupon he opined that the Veteran had PTSD 
which was related to an in-service traumatic event; the 
traumatic event, however, was not named.  

Of particular note is a July 2007 VA Memorandum of record, 
entitled "Formal Finding on a lack of information required 
to verify stressful events described by the Veteran for 
service connection for Post Traumatic Stress Disorder."  The 
Memorandum essentially determined that as the Veteran was 
unable to name the soldier who was allegedly injured or to 
supply the soldier's unit, that the claimed stressful 
incident could not be verified.  The Memorandum added that 
for the event to be researched the Veteran needed to provide 
the name of the injured individual (first and last name), the 
date of the event (within 60 days), and the individual's 
unit.  

As part of his testimony provided in June 2009, the Veteran 
asserted that his claimed stressor incident occurred in 
either 1972 or 1973 while he was serving on mess hall duty.  
He claimed to have witnessed a fellow soldier get his hand 
cut off in a meat grinder.  He added that he applied a 
tourniquet to the wound, and later had to clean up the mess 
and meat grinder, in which remained parts of the injured 
soldier's fingers.  The Veteran also testified that he could 
not remember the name of the injured soldier, but did 
remember he was from Hickory, North Carolina.  The Veteran 
also stated that while the injured soldier was not in his 
same unit, he served on the same base in Yuma, Arizona.  
Significantly, the Veteran commented that he served in a 
flight squadron (VMAT-103) and that the injured solider was 
assigned to the "H & SM-10" (base maintenance and supply 
squadron).

The Board finds that more complete and extensive stressor 
development is still required in this case.  Entitlement to 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification.  On remand, the RO should attempt to 
independently verify whether during the Veteran's service he 
was actually exposed to the specific stressor which he has 
identified.  VA has a duty to provide a summary of his 
stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  

While the July 2007 Memorandum that the Veteran's claimed 
stressor could not be verified, at least in part, due to the 
fact that he did not supply the unit information pertaining 
the soldier who he claims to have witnessed his hand being 
cut off in a mess hall accident, the Board notes that at his 
June 2009 hearing the Veteran did indicate that the injured 
soldier served on the same base he did in Yuma, Arizona, with 
a base maintenance and supply squadron ("H & SM-10").  

Therefore, the Veteran should again be asked to provide a 
more detailed statement of his claimed stressor.  He should 
be specifically informed to be as concise as possible with 
all information he relates concerning his claimed stressor, 
to include in detail the precise date and location where this 
event occurred.  He should also again be afforded an 
opportunity to try to contact the sergeant, W.P. III, who he 
has claimed may be able to verify that a fellow solider of 
the Veteran did in fact lose his hand in a mess hall 
accident.  

The statement to be sought from the Veteran pursuant to this 
remand, as well as any other stressor statements previously 
offered, should be discussed in a report to be forwarded to 
the JSRRC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must arrange for the Veteran 
to be afforded an appropriate VA 
examination to determine the etiology of 
any manifested disorders of the Veteran's 
right knee, left knee, and lumbar spine.  
The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  The 
examiner should thereafter render the 
following medical opinions:

a.  Is it at least as likely as not that 
any diagnosed right and/or left knee 
disorders are caused OR aggravated by the 
service-connected bilateral pes planus?

b.  Is it at least as likely as not that 
any diagnosed lumbar spine disorder is 
caused OR aggravated by the service-
connected bilateral pes planus?

In offering any opinion, the examiner 
must specifically address the above-
discussed conflicting medical 
evidence/opinions, which include both 
positive and negative opinions as to a 
secondary nexus relationship between the 
Veteran's claimed bilateral knee and low 
back disorders to his service-connected 
bilateral pes planus.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.


All indicated tests and studies should be 
accomplished.  The examination report 
should contain history and clinical 
findings, and a rationale for medical 
conclusions rendered.  

2.  The RO should take appropriate steps 
to attempt to obtain additional 
information from the Veteran concerning 
the specific circumstances of his alleged 
service stressor, which include his 
witnessing a soldier having his hand cut 
off in a mess hall accident in Yuma, 
Arizona.  This additional information 
should include, as well as he possibly 
can provide, specific dates and 
locations, and the names of any people 
who may also have witnessed the 
occurrence of this incident.  The Veteran 
should be informed that his supplying 
detailed information pertaining to his 
claimed stressor (i.e., dates, locations, 
other people possibly involved) will 
assist the JSRRC in its attempt to verify 
the events described.  

3.  Regardless of any response received 
from the Veteran, the RO should prepare 
of a summary of his claimed stressor 
using both the information provided in 
any reply to the above request and the 
facts found in the claims file (see above 
discussion pertaining to variously 
described stressor, to include the name 
of the unit to which the veteran claims 
that the injured soldier was assigned at 
the time of the accident).  The RO should 
forward the summary to JSRRC and ask them 
to attempt to verify the claimed 
stressor.  Contact with the JSRRC is 
required regardless whether the Veteran 
provides any additional evidence.  

4.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of the 
psychopathology claimed as being due to 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
Veteran has PTSD due to an independently 
verifiable in-service stressor.  A 
diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner. 

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this request for development to the 
extent possible.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

8.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The 
SSOC should set forth all applicable laws 
and regulations pertaining to each issue.  
They should then be afforded an 
applicable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


